Citation Nr: 0620632	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-01 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an apportioned share of the veteran's 
Department of Veterans Affairs (VA) compensation benefits on 
behalf of his dependent children.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1969 and from November 1972 to April 1974.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2005 apportionment decision of the 
Department of Veterans Affairs (VA), Regional Office (RO).  
In May 2006, the appellant testified before the undersigned 
at a Video Conference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the instant case, the appellant (the veteran's ex-wife) 
had been awarded an apportionment of the veteran's 
compensation benefits for their dependent children in the 
amount of $1,000 per month in December 2004.  In January 
2005, the veteran requested that the apportionment be 
reconsidered because he stated that the State of California 
was garnishing his funds, taking $1,183.87 from his account 
on a recurring basis.  He submitted a letter from the State's 
Franchise Tax Board which indicated that he owed $20,112.64 
in delinquent child support payments.  He also sent in a 
transaction statement from Wells Fargo which showed a 
withdrawal of $1,183.87 in December 2004, which was noted to 
be for a "Legal Order Payment."  The appellant has 
repeatedly denied receiving any child support either directly 
or indirectly from the veteran.

It is unclear from the current evidentiary record whether the 
veteran's account is being garnished on a monthly basis and, 
if so, where the money being taken by the State of California 
is going.  This must be clarified before the appellant's 
claim for an apportionment can be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the State of California's 
Franchise Tax Board, P.O. Box 460, Rancho 
Cordova, CA 95741-0460 and request that 
they provide official documentation of any 
garnishment or attachment of bank accounts 
taken against the veteran, to include the 
amount that is taken from the veteran on a 
monthly basis.

If the State of California is taking funds 
from the veteran to satisfy the past due 
child support, they must document where 
these monies are being sent, that is, 
whether they are being sent to the 
appellant for the veteran's dependent 
children.  This documentation must show if 
these monies are sent directly to the 
appellant or are being deposited into the 
appellant's account.

2.  Once the above-requested development 
has been completed, the appellant's claim 
for an apportionment must be 
readjudicated.  If the decision remains 
adverse to the appellant, she, the 
veteran, and her representative must be 
provided with an appropriate supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


